Citation Nr: 0003148	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-06 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Vocational and Rehabilitation Education 
benefits under Title 38, Chapter 31, United States Code, for 
payment for a Masters of Public Administration degree.

(The issue of entitlement to an increased rating for 
hemorrhoids will be the subject of another decision, under 
the same docket number)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to August 
1986, and from January 1991 to August 1991, with additional 
periods of active duty for training.

FINDINGS OF FACT

1.  The veteran's combined schedular evaluation is 40 
percent.  

2.  The veteran has been awarded benefits under Title 38, 
Chapter 31, to achieve the occupational objective of a 
secondary school teacher.  

3.  The veteran's Masters of Public Administration (M.P.A.) 
degree is not applicable to this occupational objective.  


CONCLUSION OF LAW

The criteria for retroactive payment for an M.P.A. degree 
under Title 38, Chapter 31, are not met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 21.282 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be paid benefits for a 
M.P.A. degree.  A review of the veteran's claims folder 
indicates he is service connected for multiple disorders, for 
which he has been awarded a combined rating of 40 percent.  

In February 1995, the veteran submitted a claim for 
entitlement to Vocational Rehabilitation benefits.  In a July 
1995 Personal Information form, the veteran indicated that he 
would be interested in becoming a professor.  

A Vocational Evaluation Report was completed on a fee basis 
for the VA in January 1996.  It was noted that the veteran 
received a B.S. degree in construction engineering in 1988, 
and an M.A. degree in National Security Studies.  He was 
working on a M.P.A. degree at the time of the counseling, and 
expected to receive the degree at the end of the spring 
semester.  He had previous employment as an architect, but 
had to leave that employment due to a non-service connected 
left hand disability.  After testing and an interview, it was 
concluded that the occupation of community college instructor 
would be appropriate for the veteran, when comparing 
educational and physical requirements.  No remedial training 
programs were warranted, and it was recommended that the 
veteran be assisted in completing his M.P.A. degree, and 
provide him with an additional year of training so that he 
could obtain his Designated Subjects Teaching credential.  
This would allow him to teach in a vocational or adult 
education setting, such as a community college.  

A follow-up counseling session was required, and additional 
information was requested from the veteran.  The veteran 
indicated that the information requested was available, and 
that no further testing should be required.  In an April 1996 
letter, the VA notified the veteran that his claim for 
Vocational Rehabilitation benefits had been denied because he 
failed to report for the additional counseling.  

After a review of the veteran's case by the Vocational 
Rehabilitation and Counseling Officer (VR & CO), the veteran 
reported for counseling.  The Chief Resident, Rehabilitation 
Medicine, noted in a June 1996 statement that the veteran was 
being followed for a left shoulder disorder, a disability for 
which service connection was then in effect.  The veteran 
would require continued care in rehabilitation medicine, and 
it was difficult to say when or if the left shoulder would be 
fully functional but it was promising with his slow but 
steady progress.  

In a June 1996 decision, the VR & CO concluded the veteran 
was not currently entitled to VRE benefits, as based on his 
medical condition it was not possible that the veteran could 
achieve an occupational goal at that time.  Should the 
veteran's condition improve, he was instructed to reapply for 
the program.  

In November 1996, the veteran was cleared by a VA physician 
for VRE.  He then underwent additional counseling in December 
1996.  The veteran indicated that he was still not finished 
with his thesis for his M.P.A., and wished to pursue a 
doctorate.  After much discussion, the veteran and the 
counseling psychologist agreed that teaching should be his 
goal, and that teaching at the high school level was more 
feasible than continuing towards a doctorate.  There was a 
positive projection for employment for teachers, given new 
state laws.  On the other hand, given loss of tax revenues 
and decreased city and state employment, an M.P.A. would be 
of limited employment value.  His Individualized Written 
Rehabilitation Plan (IWRP) was written to allow completion of 
his M.P.A. with retroactive induction of one year prior to 
February 1995.  Forms were completed for review of this plan 
by the VR & CO.  

In the March 1998 statement of the case (SOC), it was 
indicated that the VR & CO denied payment for the M.P.A. 
degree.  

A veteran may be inducted into a vocational rehabilitation 
program retroactively when all of the following conditions 
are met: (i) The period for which retroactive induction is 
requested is within the veteran's basic period of eligibility 
or extended eligibility, (ii) The veteran was entitled to 
disability compensation during the period for which 
retroactive induction is requested, and met the criteria of 
entitlement to vocational rehabilitation for that period, and 
(iii) The training the veteran pursued during the period is 
applicable to the occupational objective that is confirmed in 
initial evaluation to be compatible with his or her 
disability, consistent with his or her abilities, interests, 
and aptitudes, and otherwise suitable for accomplishing 
vocational rehabilitation.  38 C.F.R. § 21.282(b) (1999).

In the December 1996 counseling session, the occupational 
objective was determined to be a secondary school teacher.  
This objective appears to be compatible with the veteran's 
multiple disabilities, and consistent with his abilities, 
interests and aptitudes.  For retroactive payment for the 
M.P.A. degree, it must be demonstrated that this training was 
applicable to the employment objective of a secondary school 
teacher.  

In order for the veteran to become a certified teacher, he 
would have to complete subject matter courses and education 
courses.  A review of the Single Subject Credential Program 
indicates that courses include Educational Psychology for a 
Diverse Society; Secondary School Curriculum and Instruction; 
Adolescent Development and Educational Contexts; and Teaching 
Reading and Writing in Secondary School Subjects.  His 
transcript indicates that during the M.P.A. program, he 
completed such courses as Public Financial Management; Public 
Budgeting and Accounting; Administrative Regulations; and 
Local Government Law.  

The Board therefore concludes that while there is some 
relevance between the M.P.A. degree and the teaching 
credential program, it is not shown that the M.P.A. degree 
would be applicable to the teaching credential program, as 
required by 38 C.F.R. § 21.282.  The veteran would be able to 
complete the teaching credential program and meet the 
occupational objective without completing the M.P.A. program.  
Thus, while the Board agrees that possessing a M.P.A. degree 
would be helpful for a teacher, it is not necessary, and 
therefore retroactive payment for the degree cannot be made.  

The Board is aware of the procedures undertaken at the RO, 
where the original counseling led the veteran to believe that 
payment would be made for at least one year of the M.P.A. 
program, and that this recommendation was not approved by the 
VR & CO.  The Board further notes that the veteran apparently 
did not receive written notice of this denial until the SOC.  
While different procedures could have been used with regard 
to notification, the Board finds that the veteran was 
provided with adequate due process.  Moreover, the Board must 
apply the law and regulations to the facts of the case.  As 
noted, the cited regulation does not provide for such 
payment.  Thus, the fact that he was originally told that 
payment would be made cannot serve as the basis for such 
payment.  

Finally, the veteran has argued that other veterans, in 
similar circumstances, have received benefits.  The Board 
cannot comment on other cases, as all the facts are not 
present on review.  Rather, the Board must apply the 
pertinent laws and regulations to the veteran's case.  As 
noted, given the education objective approved for the veteran 
and based on such this application of law and regulations, 
the Board finds that retroactive payment of Chapter 31 
benefits for a Masters of Public Administration degree is not 
appropriate.  


ORDER

Vocational and Rehabilitation Education benefits under Title 
38, Chapter 31, U.S.C., for payment for a Masters of Public 
Administration degree are denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

